Case 7:20-cv-01606-VB Document 38 Filed 11/04/20 Page 1 Of 1

 

 

USDC SOM’

DOCUMENT
UNITED STATES DISTRICT COURT nie CEP ONICALLY. LILED

SOUTHERN DISTRICT OF NEW YORK i

 

 

 

ween ene nee eee eee eee eeeneeeeenee x ene pepe a |
DAVID NIEVES, JR. a oly Y JA) |

Plaintiff, mp foes
v. ORDER OF DISMISSAL
JULIO A. RODRIGUEZ BEATO, and 20 CV 1606 (VB)
COWAN SYSTEMS, LLC,

Defendants.

~~~ ---X

 

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than December 4, 2020. To be clear, any
application to restore the action must be filed by December 4, 2020, and any application to
restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: November 4, 2020

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
